DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4,8-17,19 in the reply filed on 04/26/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,8-9,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Pub No. 20190148434), in view of Wang (US Pub No. 20170187948).


 	With respect to claim 1, Hsu discloses a semiconductor substrate (110,Fig.1H) comprising: a first surface (bottom of 110,Fig.1H) on which light is incident; a second surface on which light is incident and disposed opposite to the first surface (top of 110,Fig.1H); and a plurality of pixel regions spaced apart from each other (118,Fig.1H); a first grid pattern (190,Fig.1H) comprising a plurality of groove portions (between the first grid,Fig.1H) disposed on the second surface corresponding to the plurality of pixel regions (Fig.1H), respectively; a plurality of first microlenses selectively disposed on bottom surfaces of the plurality of groove portions (E,Fig.1G)  corresponding to at least one of the first region and the second region (Fig.1h); a plurality of color filters filling the plurality of groove portions (220R-B,Fig.1H), respectively; a second grid pattern (214,Fig.1H) superimposed on the first grid pattern; and a plurality of second microlenses separated by the second grid pattern (230,Fig.1H), the plurality of second microlenses being disposed on the plurality of color filters (Fig.1H), respectively. However, Hsu does not explicitly disclose the plurality of pixel regions comprising a first region comprising a plurality of image pixels configured to generate image data and a second region comprising a plurality of phase difference detection pixels configured to perform autofocusing. On the other hand, Wang discloses a plurality of image pixels (PD for B-R,Fig.6A) configured to generate image data (Para 42) and a second region (PD for 1106,Fig.6A) comprising a plurality of phase difference detection pixels configured to perform autofocusing (Para 42). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hsu according to the teachings of Wang such that autofocusing pixel are formed next to image sensing pixels, in order to get a better resolution from the image sensor.

 	With respect to claim 2, Hsu discloses wherein a first refractive index of the first grid pattern is lower than a second refractive index of the second grid pattern (Para 61-62, silicon oxide for the first grid and the silicon nitride for the second grid pattern).

 	With respect to claim 3, Hsu discloses wherein the first refractive index of the first grid pattern is less than or equal to 1.3 (Para 61 this is the same material as applicant disclose in their specification)

 	With respect to claim 4, Hsu discloses wherein the second refractive index of the second grid pattern is greater than or equal to 1.7 (Para 62).

 	With respect to claim 8, Hsu discloses further comprising a fixed charge layer (170,Fig.1h) disposed between the first grid pattern and the semiconductor substrate (Fig.1H) and forming the bottom surfaces of the plurality of groove portions (it is on bottom portion of the groove,Fig.1H), the fixed charge layer comprising hafnium dioxide (HfO2) (Para 57).

 	With respect to claim 9, Hsu discloses further comprising an insulating layer (170,Fig.1H) comprising aluminum oxide (Al203) disposed on side surfaces of the first grid pattern and the bottom surfaces of the plurality of groove portions formed by the fixed charge layer (Para 57, it is combination of material).


 	With respect to claim 11, Hsu discloses wherein the plurality of first microlenses are in contact with a side surface of the first grid pattern (Fig.1H), respectively, and wherein the plurality of second microlenses are in contact with a side surface of the second grid pattern, respectively (it is contact, Fig.1H).

Claim(s) 12-17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Pub No. 20190148434), in view of Wang (US Pub No. 20170187948), in view of Ootsuka (US Pub No. 20140218572).

 	With respect to claim 12, Hsu discloses a semiconductor layer (110,Fig.1H) comprising a plurality of pixel regions (118,Fig.1H) respectively comprising a photoelectric conversion portion (Para 33),  a plurality of color filters (220R-B,Fig.1H) disposed on the semiconductor layer corresponding to the plurality of pixel regions, respectively; a plurality of first microlenses (E,Fig.1G) disposed between the semiconductor layer and the plurality of color filters, and corresponding to the plurality of pixel regions, respectively; and a plurality of second microlenses (230,Fig.1H) disposed on the plurality of color filters opposite to the plurality of first microlenses and corresponding to the plurality of pixel regions, respectively (Fig.1H). However, Hsu does not explicitly disclose the plurality of pixel regions comprising a first region comprising a plurality of image pixels configured to generate image data and a second region comprising a plurality of phase difference detection pixels configured to perform autofocusing; wherein the plurality of first microlenses comprise a first group disposed in the first region and having a first focal length and a second group disposed in the second region and having a second focal length that is different from the first focal length. On the other hand, Wang discloses the plurality of pixel regions (PD for B-R,Fig.6A) comprising a first region comprising a plurality of image pixels configured to generate image data (Para 42) and a second region comprising a plurality of phase difference detection pixels configured to perform autofocusing (Para 42, PD for IR,Fig.6A). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hsu according to the teachings of Wang such that autofocusing pixel are formed next to image sensing pixels, in order to get a better resolution from the image sensor.

However, arts cited above do not explicitly disclose wherein the plurality of first microlenses comprise a first group disposed in the first region and having a first focal length and a second group disposed in the second region and having a second focal length that is different from the first focal length. On the other hand, Ootsuka discloses wherein the plurality of first microlenses comprise a first group disposed in the first region (Claims 1-4, image pickup) and having a first focal length (different curvature radius effects focal length)  and a second group (Claims 1-4, for auto focusing) disposed in the second region and having a second focal length that is different from the first focal length (Claim 4). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Ootsuka such that Lenses for auto focusing would have different focal length than the image pickup section, in order to set up the autofocusing in different chip region than the image pickup section, to make the trouble shooting easier.


 	With respect to claim 13, Hsu discloses wherein the plurality of first microlenses are separated by a first grid pattern disposed on the semiconductor layer the first grid pattern (190,Fig.1H), having a plurality of groove portions (spaces between 190,Fig.1H) disposed corresponding to the plurality of pixel regions, respectively (Fig.1H).

 	With respect to claim 14, Hsu discloses wherein the plurality of second microlenses are separated by a second grid pattern (214,Fig.1H because the two top lenses end on the middle of the 214) disposed overlapping the first grid pattern (Fig.1H).

 	With respect to claim 15, Hsu discloses wherein the first grid pattern has a first refractive index (Silicon oxide, Para 61-62), and the second grid pattern has a second refractive index that is higher than the first refractive index (silicon nitride, Para 61-62).

 	With respect to claim 16, Hsu discloses wherein the first grid pattern comprises at least one material selected from silicon dioxide (Si02) (Para 61-62), silicon oxynitride (SiON), aluminum oxide (Al2O3), hafnium dioxide (HfO2), tantalum oxide (Ta2Os) and zirconium dioxide (ZrO2), and wherein the second grid pattern comprises a polymer (Para 61-62) or a metal oxide.

 	With respect to claim 17, Hsu discloses  a semiconductor substrate (110,Fig.1H) comprising a plurality of pixel regions (118,Fig.1H) spaced apart from each other, and comprising a first surface (bottom of 110,Fig.1H) and a second surface (top of 110,Fig.1H) on which light is incident and opposite to the first surface,  a grid pattern (190,Fig.1H) comprising a plurality of groove portions (between 190,Fig.1H) disposed on the second surface of the semiconductor substrate corresponding to the plurality of pixel regions (Fig.1H), respectively;
a plurality of first microlenses (E,Fig.1G) disposed in the plurality of groove portion; 
a plurality of color filters (220R-B,Fig.1H) disposed on the plurality of first microlenses, respectively, in the plurality of groove portions; and a plurality of second microlenses (230,Fig.1H) disposed on the plurality of color filters, the plurality of second microlenses being spaced apart from each other and corresponding to the plurality of pixel regions, respectively (230,Fig.1H). However, Hsu does not explicitly disclose the plurality of pixel regions comprising an image detection region configured to generate image data and a phase difference detection region configured to perform autofocusing; wherein the plurality of first microlenses comprise a first group disposed in the image detection region and having a first focal length, and a second group disposed in at least part of the phase difference detection region and having a second focal length that is different from the first focal length. On the other hand, Wang discloses an image detection region configured to generate image data (Abstract, para 42) and a phase difference detection region configured to perform autofocusing (Abstract, Para 42). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hsu according to the teachings of Wang such that autofocusing pixel are formed next to image sensing pixels, in order to get a better resolution from the image sensor. However, arts cited above do not explicitly disclose wherein the plurality of first microlenses comprise a first group disposed in the first region and having a first focal length and a second group disposed in the second region and having a second focal length that is different from the first focal length. On the other hand, Ootsuka discloses wherein the plurality of first microlenses comprise a first group disposed in the first region (Claims 1-4, image pickup) and having a first focal length (different curvature radius effects focal length)  and a second group (Claims 1-4, for auto focusing) disposed in the second region and having a second focal length that is different from the first focal length (Claim 4). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above according to the teachings of Ootsuka such that Lenses for auto focusing would have different focal length than the image pickup section, in order to set up the autofocusing in different chip region than the image pickup section, to make the trouble shooting easier.

 	With respect to claim 19, Hsu discloses wherein a portion of each second microlens (edge portion of 230,Fig.1H) of the plurality of second microlenses overlap the grid pattern (Fig.1H).


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895